Case 7:19-cV-Ol425-VB Document 16 Filed 03/26/19 Page 1 of 2

  

UNITED STATES DISTRICT COURT § i.
SOUTHERN DISTRICT OF NEW YORK t
______ ____X z

ii

st t,#:

_,_._ _______ w ;{

- n § if st
iia/li § §§ E`I.lel):; /; ?7

t ii

_ L"

      

 

 

DENNIS CRUZ, on behalf of himself and
others similarly situated,

 

Plainaff, § oRDER
v. z 19 Cv 1425 (vB)
PELLS PoINT LLC; cLAYToN BUSHONG;
and BRENAN HEFNER,

Defendants.

_____________ ____X

 

On February l4, 2019, plaintiff Dennis Cruz brought this action on behalf of himself and
others similarly situated against defendants Pells Point LLC, Clayton Bushong, and Brenan
Hefner, alleging defendants violated the Fair Labor Standards Act (“FLSA”), the NeW Yorl<
Labor LaW (“NYLL”), New York regulations for “spread of hours” and overtime Wage orders,
codified at N.Y. Comp. Codes R. & Regs. tit. 12, §146-1.6, as Well as various other state laWs.

On March 21, 2019, defendants moved to dismiss the complaint pursuant to Rule
lZ(b)(6), arguing plaintiffs claims should be dismissed “because there is no genuine issue of
fa_c_t regarding Plaintiff’s status as an exempt executive employee” and “the undisputed facts
shoW” that plaintiff Was free from control or supervision (Def. Br. at ll, 23) (emphases added).
ln so arguing, defendants never once cite to plaintiff’ s allegations in the complaint; instead, they
submit two declarations from defendants, which assertedly comprise the “undisputed facts.”

In deciding a Rule lZ(b)(o) motion, the Couit evaluates the sufficiency of the operative
complaint under the approach articulated by the U.S. Supreme Court in Ashcroft v. Igbal, 556
U.S. 662 (2009): “When there are Well~pleaded factual allegations, a court Should assume their
veracity and then determine Whether they plausibly give rise to an entitlement to relief.” ld. at

679.

 

Case 7:19-cV-01425-VB Document 16 Filed 03/26/19 Page 2 of 2

Defendants’ motion ignores this fundamental directive Defendants argue plaintiff s
allegations are false, which is not an appropriate argument on a motion to dismiss when the
Court must assume the truth of a plaintiff s well-pleaded factual allegations and draw all
reasonable inferences in a plaintiffs favor. §_eg Ashcroft v. lgbal, 556 U.S. at 679. Thus, the
instant motion disregards Rule 12(b)(6)’S fundamental purpose-_to test the operative
complaint’s formal sufficiency “Without resolving a contest regarding its substantive merits.”

Glob. Networl< Commc’ns, Inc. v. Citv ofNew York, 458 F.3d 150, 155 (2d Cir. 2006).

 

Accordingly, defendants’ motion to dismiss is DENIED.
Defendants must file an answer by April 9, 20l9.
The Clerk is instructed to terminate the motion. (Doc. #14).

Dated: March 26, 2019
White Plains, NY

SO ORDERED:

dwi/l

Vincent L. Briccetti
United States District Judge

 

 

